Case 1:20-cr-00400-JSR Document 48 Filed 08/19/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
V. 20 Cr. 400 (JSR)
Jose Morely Chocron,

a/k/a “Pepe,” and
Alfredo Lichoa,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court
hereby finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy and confidentiality of individuals and entities; (ii) would
impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is
not authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

 

 

 
Case 1:20-cr-00400-JSR Document 48 Filed 08/19/20 Page 2 of 7

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
whose lives, persons, and property, as well as the lives, persons and property of loved ones, will
be subject to risk of harm absent the protective considerations set forth herein. The Government’s
designation of material as sensitive disclosure material will be controlling absent contrary order of
the Court.

3. Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without further litigation or the need
for redaction. It will also afford the defense prompt access to those materials, in unredacted form,
which will facilitate the preparation of the defense.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

4. Disclosure material shall not be disclosed by a defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

5. Disclosure material that is not sensitive disclosure material may be disclosed by counsel
to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action.

 

 

 

 

 

 
Case 1:20-cr-00400-JSR Document 48 Filed 08/19/20 Page 3 of 7

6. Sensitive disclosure material shall be disclosed only to the defense or to personnel for
whose conduct defense counsel is responsible, i.e., personnel employed by or retained by counsel, as
needed for purposes of defending this action.

7. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

8. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,
sensitive disclosure material pertinent to any motion before the Court should initially be filed under
seal, absent consent of the Government or Order of the Court. All filings should comply with the
privacy protection provisions of Fed. R. Crim. P. 49.1.

9. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material within
30 days of the expiration of the period for direct appeal from any verdict in the above-captioned
case; the period of direct appeal from any order dismissing any of the charges in the above-
captioned case; or the granting of any motion made on behalf of the Government dismissing any
charges in the above-captioned case, whichever date is later. If disclosure material is provided to
any prospective witnesses, counsel shall make reasonable efforts to seek the return or destruction
of such materials.

10. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

 

 

 

 

 
Case 1:20-cr-00400-JSR Document 48 Filed 08/19/20 Page 4 of 7

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

 

11. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

 

 

[This space intentionally left blank]

 

 
Case 1:20-cr-00400-JSR Document 48 Filed 08/19/20 Page 5 of 7

Retention of Jurisdiction

12. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

 

AUDREY STRAUSS
Acting United States Attorney

RRC, ms
by: ES we ) Date: 08/19/20
Andrew C. Adams
Benet J. Kearney

Sarah Mortazavi
Assistant United States Attorneys

Date:

 

 

Howard Brownstein, Esq.
Counsel for Jose Morely Chocron

 

Date:

 

 

Christopher Conniff, Esq.
Mary Brust, Esq.
Counsel for Alfredo Lichoa

 

SO ORDERED:

Dated: New York, New York
August _, 2020

 

THE HONORABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE

 

 
Case 1:20-cr-00400-JSR Document 48 Filed 08/19/20 Page 6 of 7

 

 

Retention of Jurisdiction

12. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

 

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: Date:
Andrew C. Adams
Benet J. Kearney
Sarah Mortazavi
Assistant United States Attorneys

 

 

/s/Howard Brownstein Date: 8/13/2020

Howard Brownstein, Esq.
Counsel for Jose Morely Chocron

 

 

 

Date:

 

 

Christopher Conniff, Esq.
Mary Brust, Esq.
Counsel for Alfredo Lichoa

SO ORDERED:

Dated: New York, New York
August _, 2020

 

THE HONORABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE

 

 
Case 1:20-cr-00400-JSR Document 48 Filed 08/19/20 Page 7 of 7

 

Retention of Jurisdiction

12. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

 

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

 

by: Date:
Andrew C. Adams
Benet J. Kearney
Sarah Mortazavi
Assistant United States Attorneys

 

 

 

Date:

 

 

 

Howard Brownstein, Esq.
Counsel for Jose Morely Chocron

Why Date: August 19, 2020

Christopher Conniff, Esq.
Mary Brust, Esq.
Counsel for Alfredo Lichoa

 

SO ORDERED:
Dated: New York, New York

August {4 2020 LH A

THE HONORABLE J ED S. RAKOFF
UNITED STATES DISTRICT JUDGE

 

 
